DETAILED ACTION

STATEMENT OF REASONS FOR ALLOWANCE
Table of Contents
Claim Status………………………………………..………………………………………… 2
Allowable Subject Matter………………………………………………………………….… 2
Reasons for Indicating Allowable Subject Matter…………………………………….. 3
Conclusion…………………………………………………………………………………...... 5


Amendments & Claim Status		

This Examiner’s Statement for reasons for Allowance is responsive to amendment filed 3/3/2021.Claims 1-2, 7, 9, 12-13 are pending. Claims 22-24 has been added. In response to Amendment, the previous rejection of claim 1-2, 5-6, 10, 12-13, and 16 under 35 U.S.C. 102(a)(1) as being anticipated by Oh (US Patent 6,415,064) is withdrawn. Additionally, the rejection of claim 3-4 and 14-15 under 35 U.S.C. 103 as being unpatentable over Oh (US Patent 6,415,064) as applied to claim 1 and 12 above, and further in view of Crabtree et al. (US Patent 5,937,084) is withdrawn; and the 35USC 103(a) rejection of claims 9 and 11 under 35 U.S.C. 103 as being unpatentable over Oh (US Patent 6,415,064) as applied to claim 1 and 10 above, and further in view of Sensom-Wai et al. (US Patent 6,310,984) are withdrawn.

				
				Allowable Subject Matter 
Claims 1-2, 7, 9, 12-13, 21-24 are allowed.
Reasons for Indicating Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach certain distinguishing features as described below in reference to independent claim 1: 

Wayner teaches wherein analyzing the slant image and extracting a plurality of element regions includes: analyzing the slant image and extracting all maximally stable extremal regions (where extracting maximally stable extremal regions is “In text, for example, lines in the skew direction will either pass through the center of a line of text, with many black pixels, or through a region between lines of text, with only a few black pixels from ascenders and descenders, resulting in a large variance. Data indicating the initial direction with the largest sum of squares can be provided as the first approximation”, column 2 lines 15-58); filtering out non-element regions from all the maximally stable extremal regions to obtain a plurality of element regions (where filtering out non-element regions is “If the connected components within the characters include pixels of a first color, such as black, and the background is of a second color, such as white, then these distances can be measured between edge pixels, which can be pixels of either color that have at least one neighbor of the other color”, where the invention is not measuring distance where a character does not have a neighbor character, column 2 lines 15-58). None teaches :
acquiring the slant value cluster with the greatest weight; calculating mean values of the slant value cluster with the greatest weight to acquire the correction value; wherein clustering all the second slant values to acquire a plurality of slant value clusters includes: acquiring a predetermined number; clustering all third slant values to acquire the predetermined number of slant value clusters; calculating the variances of each slant value clusters to acquire a minimum variance; determining whether the minimum variance is smaller than the first predetermined threshold; when the minimum variance value is greater than or equal to the first preset threshold, updating the predetermined number, and re-performing the step of clustering all third slant values to acquire the predetermined number of slant value clusters until the minimum variance is smaller than the first predetermined threshold.
However, none of the reference teaches or fairly suggests the combination of claimed elements. The Examiner finds no reason or motivation to combine the above references in an obviousness rejection thus placing the application in condition for allowance.
Claims 12 is allowable by analogy. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

					
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr.Nay Maung  can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664

/NANCY BITAR/Primary Examiner, Art Unit 2664